 In the Matter Of INLAND STEEL COMPANY, EMPLOYERandDISTRICT 50,UNITED MINE WORKERS OF AMERICA, AFL, PETITIONERCase No. 14-R-1620.-Decided March 31, 1947Pope cfi Ballard, by Mr. William F. Price,of Chicago, Ill., for theEmployer.Mr. John Belsher,of Herrin, Ill., for the Petitioner.Mr. Stanley Segal,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat St. Louis, Missouri, on January 22, 1947, before Harry G. Carlson,hearing officer.The hearing officer's rulings made at the hearing arefree_from_prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TILE EMPLOYERInland Steel Company, a Delaware corporation with its principaloffice in Chicago, Illinois, owns and operates fluorspar nines at Rosi-clare, Illinois, and Marion, Kentucky, and gravity and flotation millsat Rosiclare, Illinois.Only the operations at Rosiclare are involvedin the instant proceeding.The Rosiclare operations include the Hill-side Mine, the Rock Candy Mountain Mine and gravity and flotationmills.During 1945, the Employer mined and shipped in interstatecommerce at least 1,000 tons of fluorspar valued in excess of $50,000and, during the same period, it purchased mining tools and suppliesvalued in excess of $10,000, 50 percent of which was purchased outsidethe State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.73 N. L. R. B., No. 3.19" 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees, including flotation mill operators, sample boy, auto mechanic,and picking belt foreman, but excluding chief electrician, mill me-chanic, carpenter foreman, laboratory workers, chemists, shift leaders,master mechanic janitress, office and clerical employees, and super-visors.The Employer agrees that generally the aforesaid Unit isappropriate.However, it would include the office janitress and ex-clude the picking belt foreman.The Employer urges the inclusion of the office janitress-in the uniton the ground that she is an hourly paid employee. The duties ofthe janitress are to sweep and clean the Employer's offices.Her workismanual in nature.We are of the opinion that, because of thecharacter of her work, she properly belongs in the same unit withproduction and maintenance employees.We shall include her in theunit.The Employer states that the picking belt foreman has supervisoryauthority and should therefore be excluded from the unit. The pick-ing belt foreman is an hourly paid employee whose work is entirelymanual.He works in the crushing shed in the gravity mill on apicking belt, picking out waste from the-produce of the mines as itpasses over the belt.At the time of the hearing lie was the onlyemployee working on the belt.However, there have been times whenother employees worked with him.When this occurred, the pickingbelt foreman merely transmitted to them instructions received fromhis own supervisor.He had no authority to hire, discharge, or effec-tively recommend changes in the status of such other employees.Wefind that the picking belt foreman is not a supervisor within theBoard's definition.We shall include him.We find that all production and maintenance employees 1 at theEmployer's Hillside and Rock Candy Mountain Mines and the gravityand flotation mills at Rosiclare, Illinois, including office janitress,flotation mill operators, sample boy and auto mechanic, but excludingchief electrician, mill mechanic, carpenter foreman, laboratory work-This includes the picking belt foreman. INLAND STEELCOMPANY21ers, chemists,shift leaders,master mechanic,office and clerical em-ployees,and all supervisory employeeswith authorityto hire, pro-mote, discharge,discipline,or otherwiseeffect changes in the statusof employees,or effectivelyrecommendsuch action,constitute a unitappropriate for the purposes of collectivebargainingwithin the mean-ing of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Inland Steel Company, Rosiclare,Illinois, an election by secret ballot shall be conducted as early as possi-ble, but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theFourteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Section 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employedduring the pay roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byDistrict 50, United Mines Workers of America, AFL, for the purposesof collective bargaining.CHAI ialAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.